C. A. 8th Cir. [Certiorari granted, ante, p. 1089.] Motion of the Solicitor General for a consolidated briefing schedule granted in part and *1102denied in part. Petitioners may file briefs, not to exceed 50 pages, only on the questions presented in their petitions on or before April 3,1998. Cross-petitioners/respondents may file briefs, not to exceed 75 pages, that both respond to petitioners and address the questions presented in the cross-petitions on or before May 18, 1998. Petitioners may file briefs, not to exceed 50 pages, that both reply on their issues and respond to cross-petitioners’ issues on or before June 17,1998. Cross-petitioners may file briefs, not to exceed 25 pages, that only reply to cross-respondents’ briefs on or before July 17,1998.
Justice O’Connor took no part in the consideration or decision of this motion.